Case 1:17-cv-08199-ALC Document 76 Filed 06/14/19 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ss rset liebe eee EE I ce iene ey aa eRe
ALEXANDRIA DOBBS and FRANK PERINO,

Individually and on behalf of all other similarly 17-CV-8199 (ALC)

situated, . we

STIPULATION AND ORDER FOR

Plaintiffs, SUBSTITUTION OF ATTORNEYS

-against-
METROPOLITAN TRANSIT AUTHORITY,
NEW YORK CITY TRANSIT AUTHORITY,
ADVANCE TRANSIT CO. INC. and JOHN
DOE 2,

Defendants.
Sa a i ee
IT IS HEREBY STIPULATED AND AGREED that Schnader Harrison Segal & Lewis
LLP, be and hereby is substituted in place and stead of Smith Mazure Director Wilkins Young &
Yagerman as attorneys for Defendant Advance Transit Co. Inc. in the above-entitled action and.
that all future papers shall be served upon Schnader Harrison Segal & Lewis LLP at the address

indicated below.

    

 

Dated: New York, New York Dated: New York, New York
June __, 2019 June _) 4, 2019

SMITH MAZURE DIRECTOR SCHNADER HARRISON SEGAL & LEWIS LLP
WILKINS YOUNG & YAGERMAN z

/ }

a
Bye MA. —_, By:__ bb ulin i
an M. Selar, Esq. Bide Strikowsky,\Esq.

111 John Street, 20th FL. 140 Broadway, Suite 3100
New York, NY 10038 New York, NY 10005
(212) 964-7400 (212) 973-8000
Outgoing Attorneys for Defendant Incoming Attorneys for Defendant
ADVANCE TRANSIT CO. INC. ADVANCE TRANSIT Co. INC.
Dated: Cs 2019 SO ORDERED:

 

Hon. Andrew L. Carter, Jr, ULS.D.J.

‘PHIDATA 6857705_1
